                    Case 6:20-mj-00692-MJP Document 1 Filed 08/06/20 Page 1 of 1


AO 91 (Rev. 02/09) Criminal Complaint




              United States District Court
                                                              for the
                                                     Westem District of New York


                        United States of America
                                                                                     Case No. 20-MJ-0692_
                                           v.

                        CHRISTOPHER TINDAL,
                                        Defendants




                                                        CRJMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

        On or about May 30, 2020, in the County ofMonroe, in the WestemDistrict ofNew York, CHRISTOPHER
TINDAL did knowingly and unlawfully conspire to commit arson, in violation of Title 18, United States Code,
Section 844(n) (conspiracy to commit arson) and Title 18, United States Code, Sections 844(i) and 2 (arson).

         This Criminal Complaint is based on these facts:

         18] Continued on the attached sheet.




                                                               ATF SPECIAL AGENT STACEY L. HULL
Affidavit and Criminal Complaint submitted                                 Printed name and title
electronically by email in .pdfformat. Oath
administered, and contents and signature, attested
to me as true and accurate telephonically pursuant to
Fed.R.Crim.P.4.1 and4(d) on:

Date: August 6 • 2020
                                                                                     Judge's signature

                                                               HONORABLE MARK W. PEDERSEN
City and State: Rochester, New York                            UNITED STATES MAGISTRATE JUDGE
                                                                                  Printed name and title
